The writ of error in this case was granted by the Committee of Judges of the Courts of Civil Appeals. The Supreme Court is without jurisdiction of the case unless the ruling of the Court of Civil Appeals of which the plaintiff in error makes complaint, presents a question of substantive law. That ruling relates purely to the admissibility of certain testimony. The case cannot be said to turn upon this testimony. A question of substantive law is not presented. Browder v. Memphis Independent School District, 107 Tex. 535.
The case is accordingly withdrawn from the Commission of Appeals and dismissed for want of jurisdiction.
Dismissed for want of jurisdiction.